829 F.2d 43
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Patricia A. WHITE, Petitioner,v.DEPARTMENT OF JUSTICE, Respondent.
Appeal No. 87-3267.
United States Court of Appeals, Federal Circuit.
Aug. 25, 1987.

Before DAVIS, Circuit Judge, SKELTON, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
PER CURIAM.


1
Petitioner Patricia A. White was removed from her position as secretary at the Federal Correctional Institution, El Reno, Oklahoma, for having falsified and omitted information on official government documents.  The Merit Systems Protection Board affirmed the action, Docket No. DA07528610377.


2
Having carefully considered the record and all the arguments, we conclude that the Board's decision is supported by substantial evidence, and is not arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.  5 U.S.C. Sec. 7703(c);  Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).  We affirm the decision of the Board.